Exhibit 10.1




AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

(this “Agreement”) dated as of April 12, 2010 by and between Michael Moretti, an
individual, (the “Purchaser”) and DayStar Technologies, Inc., a Delaware
corporation (the “Company”).



RECITALS




     WHEREAS, the Purchaser and the Company entered into a prior Note Purchase
Agreement (the “Prior Moretti Purchase Agreement”) in the aggregate principal
amount of $250,000 as evidenced by that certain Secured Promissory Note, dated
January 6, 2010 issued by the Company in favor of the Purchaser (the “Prior
Moretti Note”); and WHEREAS, the Prior Moretti Note provided for the maturity of
the Note in 180 days; and WHEREAS, subsequent to the execution of the Prior
Moretti Note, the Company entered additional Purchase Agreements with other
Purchasers; and WHEREAS,pursuant to the terms and subject to the conditions of
this Agreement, the Purchaser and the Company desire to replace the Prior
Moretti Note with (A) a convertible secured promissory note (the “Amended
Secured Convertible Note”) in substantially the form attached hereto as Exhibit
A, and (B) a Warrant in substantially the form attached hereto as Exhibit B (the
“Restated Warrant”). The Note, the Warrant and any securities issuable upon
conversion of the Note or the exercise of the Warrant are collectively referred
to herein as the

“Securities”.

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



AGREEMENT




     Now, therefore, in consideration of the above Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

1.      PURCHASE AND SALE OF NOTE AND WARRANT.     1.1 Sale and Issuance of Note
and Warrant. Subject to the terms and conditions of  

this Agreement, the Purchaser agrees to purchase at the Closing (as defined
below), and the Company agrees to sell and issue to the Purchaser at the
Closing:

     (i) the Note in substantially the form attached hereto as Exhibit A in the
principal amount of US$350,000, and

(ii) the Amended Warrant in substantially the form attached hereto as



Exhibit B.






1.2 Closing; Delivery.




--------------------------------------------------------------------------------



Exhibit 10.1




     (a) Closing Date. The closing of the purchase and sale of the Note and the
Warrant (the “Closing”) shall be held on [DATE] or as soon thereafter as
practicable (the “Closing Date”) at a place and time to be determined by the
Company and Purchaser.

     (b) Deliveries at Closing. At the Closing (i) the Purchaser will deliver to
the Company payment of the Purchase Price with respect to the Note and the
Warrant by wire transfer from the Purchaser to a bank designated by the Company
and executed counterpart signature pages to the Security Agreement (as defined
below) and the Registration Rights Agreement (as defined below); and (ii) the
Company shall issue and deliver to the Purchaser the original executed Note in
favor of the Purchaser, the executed Warrant in favor of the Purchaser and
executed counterpart signature pages to the Security Agreement (as defined
below), the Registration Rights Agreement (as defined below), the Intercreditor
Agreement, and the Seller’s Certificate.

     (c) Purchase Price. The “Purchase Price” of the Note and the Warrant shall
equal the principal amount of the Note.

     (d) UCC Financing Statements. Upon delivery of the Purchase Price, Seller
authorizes Purchaser to file his UCC-1 financing statements in the states in
which Purchaser shall elect.

     1.3 Use of Proceeds. The Company must use the proceeds related to the sale
of the Note and the Warrant for (i) operating capital and (ii) general corporate
purposes.

2. SECURITY INTEREST. The indebtedness represented by the Note shall be secured
by a perfected security interest in certain assets of the Company as further
provided in the Security Agreement attached hereto as Exhibit C (the “Security
Agreement”).

3. REGISTRATION RIGHTS. The shares of Company common stock into which the Note
may be converted and the Warrant may be exercised shall be subject to
registration rights as further provided in the Registration Rights Agreement
attached hereto as Exhibit D (the “Registration Rights Agreement”).

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY. The Company

hereby represents and warrants to the Purchaser as follows:

     4.1 Corporate Power. The Company has all requisite corporate power to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement.

     4.2 Authorization. With the exception of any shareholder approval that may
be required pursuant to the terms of the Note and/or the Warrant, all corporate
action on the part of the Company, its directors and its shareholders necessary
for the authorization, execution, delivery and performance of this Agreement by
the Company and the performance of the Company’s obligations hereunder,
including the issuance and delivery of the Note and Warrant, has been taken
prior to the Closing. This Agreement, the Note when executed and delivered by
the Company, and the Warrant when executed and delivered by the Company, shall
constitute



- 2 -




--------------------------------------------------------------------------------



Exhibit 10.1




valid and binding obligations of the Company enforceable in accordance with
their terms, subject to laws of general application relating to bankruptcy,
insolvency, the relief of debtors and, with respect to rights to indemnity,
subject to federal and state securities laws.

     4.3 Issuance of the Securities. The Securities are duly authorized and,
when issued and paid for in accordance with this Agreement, the Security
Agreement, the Note and the Warrant, will be duly and validly issued, fully paid
and nonassessable (as applicable), and free and clear of all liens. The Company
has reserved from its duly authorized capital stock the maximum number of shares
of common stock (i) issuable upon the conversion of the Note and

(ii)      that may be issued upon the exercise of the Warrant.     4.4
Governmental Consents. All consents, approvals, orders, or authorizations of,  

or registrations, qualifications, designations, declarations, or filings with,
any governmental authority, required on the part of the Company in connection
with the valid execution and delivery of this Agreement, the offer, sale or
issuance of the Note and the Warrant or the consummation of any other
transaction contemplated thereby or hereby shall have been obtained and will be
effective at the Closing or, except for notices required or permitted to be
filed with certain state and federal securities commissions, which notices will
be filed on a timely basis.

     4.5 No Conflicts. The execution, delivery and performance of this Agreement
by the Company and the performance of the Company’s obligations hereunder,
including the issuance and delivery of the Note and the Warrant, will not (a)
breach any law to which the Company or any of its subsidiaries or any of their
assets is subject or any provision of its organizational documents, (b) breach
any contract, order or permit to which the Company or any of its subsidiaries is
a party or by which it is bound or to which any of its assets is subject, or (c)
trigger any rights of first refusal, preferential purchase, or similar rights.

     4.6 Offering. Assuming the accuracy of the representations and warranties
of the Purchaser contained in Section 5 hereof, the offer, issue, and sale of
the Note and the Warrant is and will be exempt from the registration and
prospectus delivery requirements of the Securities Act of 1933, as amended (the
“1933 Act”), and have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit, or qualification
requirements of all applicable state securities laws.

     4.7 Priority. As of the Closing Date the security interests granted by
Seller to Purchaser under the Security Agreement shall be pari passu with other
bridge lenders and the Secured Party as specified in the Intercreditor
Agreement.

5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER. The

Purchaser represents, warrants and covenants to the Company as follows:

     5.1 Accredited Investor; Purchase for Own Account. The Purchaser represents
and warrants that it is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the 1933 Act. The Purchaser represents that it is
acquiring the Note and the Warrant solely for its own account and beneficial
interest for investment and not with a view to or for sale in connection with
any distribution of the Securities, has no present intention of

- 3 -

--------------------------------------------------------------------------------



Exhibit 10.1




selling, granting any participation in the same, and does not presently have
reason to anticipate a change in such intention.

     5.2 Information and Sophistication. The Purchaser acknowledges that it has
received all the information it has requested from the Company and it considers
necessary or appropriate for deciding whether to acquire the Note and the
Warrant. The Purchaser represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Note and the Warrant and to obtain any
additional information necessary to verify the accuracy of the information given
the Purchaser. The Purchaser further represents that it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risk of this investment.

     5.3 Ability to Bear Economic Risk and Knowledge of Certain Risk Factors.
The Purchaser acknowledges that investment in the Note and the Warrant involves
a high degree of risk, and represents that it is able, without materially
impairing its financial condition, to hold the Note and the Warrant for an
indefinite period of time and to suffer a complete loss of its investment. The
Purchaser has evaluated the risks involved in investing in the Note and the
Warrant, and has determined that the Note and the Warrant are suitable
investments for the Purchaser.

     5.4 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Purchaser further agrees not to make any
disposition of all or any portion of the Securities unless and until there is
then in effect a registration statement under the 1933 Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement or such disposition does not require registration under
the 1933 Act or any applicable state securities laws. In the event that
Purchaser seeks to make a disposition of all or any portion of the Securities in
the absence of registration under the 1933 Act and any applicable state
securities laws, Purchaser shall furnish an opinion of counsel reasonably
satisfactory in form and in substance to the Company that such disposition is
exempt from registration under the 1933 Act and any applicable state securities
laws.

     5.5 Intercreditor Agreement. The Purchaser acknowledges that the Company
may have entered into one or more additional secured financing transactions
(each, a “Bridge Financing”) and may enter into additional bridge financing
transactions within 120 days following the execution of this Agreement (all
bridge financings as described above are collectively referred to as “Bridge
Financing”). In light of the foregoing, the Purchaser covenants and agrees, upon
request by the Company, to enter into a written intercreditor agreement (a form
of which is in Exhibit E) with other lenders participating in a Bridge Financing
pursuant to which the Purchaser’s security interest, as evidenced by the
Security Agreement, will rank pari passu with the security interests of the
other lenders participating in the Bridge Financing, up to $4.675 million.

6.      MISCELLANEOUS.     6.1 Binding Agreement. The terms and conditions of
this Agreement shall inure to  

the benefit of and be binding upon the respective successors and assigns of the
Parties. Nothing in this Agreement, express or implied, is intended to confer
upon any third party any rights,

- 4 -

--------------------------------------------------------------------------------



Exhibit 10.1




remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

     6.2 Governing Law; Waiver of Jury Trial. This Agreement shall be governed
by and construed under the laws of the State of New York without giving effect
to the conflict of laws provisions thereof that would require the application of
the law of another jurisdiction. THE PARTIES EACH HEREBY, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, WAIVE THEIR RESPECTIVE RIGHTS TO JURY TRIAL OF ANY
DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER AGREEMENTS
RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS.

     6.3 Counterparts; Delivery via Facsimile. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all parties reflected hereon as
signatories. Executed counterparts of this Agreement may be delivered to the
other parties via facsimile; provided, however, that originally executed
signature pages to this Agreement shall be delivered (i) to the Company by the
Purchaser and (ii) to the Purchaser by the Company, within five business days of
the date of this Agreement.

     6.4 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

     6.5 Notices. Any notice required or permitted under this Agreement, the
Note or the Warrant shall be given in writing and shall be deemed effectively
given upon personal delivery, upon confirmation of facsimile delivery, one day
after deposit with a national overnight courier service, or three days after
deposit with the United States Post Office, postage prepaid, addressed to the
Company at 2972 Stender Way, Santa Clara, California 95054, or to the Purchaser
at its address shown on the signature page hereto, or at such other address as
such Party may designate in writing to the other Party.

     6.6 Modification; Waiver. No modification or waiver of any provision of
this Agreement or consent to departure therefrom shall be effective unless in
writing and approved by the Company and the Purchaser.

     6.7 Expenses. Company and Purchaser shall bear the entire cost of its own
expenses and legal fees incurred on its behalf with respect to this Agreement,
the Note, the Warrant, the Security Agreement and the transactions contemplated
hereby and thereby. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the Note, the Security Agreement or any
other agreement entered into in conjunction herewith or therewith, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

     6.8 Entire Agreement. This Agreement, the Security Agreement, the Note, the
Warrant, the Registration Rights Agreement, and the Exhibits hereto and thereto
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects

- 5 -

--------------------------------------------------------------------------------



Exhibit 10.1




hereof and no Party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein. In the event of a conflict with the terms of this
Agreement and any of the other agreements or exhibits referenced herein, the
terms and provisions of the other agreements and exhibits shall control and
prevail.

     6.9 Survival. The terms and provisions of this Agreement shall survive
Closing and not be merged therein.



[Signature Page Follows]




- 6 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties have executed this PURCHASE AGREEMENT as of
the date first written above.



COMPANY






DayStar Technologies, Inc.,
a Delaware corporation






By: __\s\ Magnus Ryde
__________
Name: Magnus Ryde
Title: Chief Executive Officer






PURCHASER






Michael Moretti, an individual






\s\ Michael Moretti
______________
Name: Michael Moretti




[SIGNATURE PAGE TO PURCHASE AGREEMENT]

--------------------------------------------------------------------------------



Exhibit A




Form of Promissory Note

[SEE ATTACHED]

--------------------------------------------------------------------------------



Exhibit B




Form of Warrant

[SEE ATTACHED]

--------------------------------------------------------------------------------



Exhibit C




Form of Security Agreement

[SEE ATTACHED]

--------------------------------------------------------------------------------



Exhibit D




Form of Registration Rights Agreement



[SEE ATTACHED]




--------------------------------------------------------------------------------



Exhibit E




Form of Intercreditor Agreement

[SEE ATTACHED]

--------------------------------------------------------------------------------



Exhibit F




Form of Seller’s Closing Certificate

[SEE ATTACHED]

--------------------------------------------------------------------------------